[Cite as In re A.H., 2021-Ohio-4055.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                 GEAUGA COUNTY

IN THE MATTER OF:                                CASE NO. 2019-G-0222

A.H., A.H.2., AND A.H.3.,
                                                 Civil Appeal from the
DEPENDENT CHILDREN                               Court of Common Pleas,
                                                 Juvenile Division


                                                 Trial Court No. 2014 JF 000364


                                           OPINION

                                    Decided: November 15, 2021
                                        Judgment: Affirmed


Katie E. Christman and Laura M. Wellen, Thrasher, Dinsmore & Dolan, LPA, 100
Seventh Avenue, Suite 150, Chardon, OH 44024 (For Appellant, Kenneth Herrera).

James R. Flaiz, Geauga County Prosecutor, and Melissa J. Lee, Assistant Prosecutor,
Courthouse Annex, 231 Main Street, 3rd Floor, Chardon, OH 44024 (For Appellee,
Geauga County Child Support Enforcement Agency).

Molly Mullaly, pro se, 15989 Mill Street, Middlefield, OH 44062 (Appellee).


MATT LYNCH, J.

        {¶1}     Appellant, Kenneth B. Herrera, appeals the judgment of the Geauga County

Court of Common Pleas, Juvenile Division, modifying the amount of support he was

obligated to pay to appellee, Molly Ann Mullaly, by adopting the recommendation of

appellee, Geauga County Child Support Enforcement Division. For the following reasons,

we affirm the judgment of the court below.

        {¶2}     On July 9, 2015, the parties entered into an Agreed Judgment Entry (Child
Support and Medical Support) and Shared Parenting with respect to two minor children.

As to child support, the juvenile court ordered Herrera, as obligor, to pay $500.00 per

month for both children. This figure represented a downward deviation from the annual

child support obligation of $8,450.02 [or $704.17 per month] as determined by the

applicable support worksheet. In support of the deviation, the court made the following

finding: “Pursuant to R.C. 3119.22, the actual annual obligation would be unjust and

inappropriate and would not be in the best interest of the minor child(ren) for the following

reason(s): Father has extended and considerably more possession time with the parties[’]

minor children.”

         {¶3}   On January 28, 2019, Herrera filed a Motion to Modify Shared Parenting

Plan and a Motion to Modify Child Support, occasioned by the birth of the parties’ third

child.

         {¶4}   On February 6, 2019, the Child Support Enforcement Division filed a

Recommendation, in which it recommended that Herrera’s support obligation be modified

to $298.48 per month per child [or $895.44 for all three children].

         {¶5}   On March 29, April 23, and June 5, 2019, hearings were held on the Motions

to Modify Shared Parenting Plan and Child Support.

         {¶6}   On June 17, 2019, the juvenile court ruled that it had “heard father’s motion

to modify the shared parenting plan” and that the third child “is hereby added to the shared

parenting plan.” The court further ruled that it had “heard father’s motion for child support”

but that “[t]he motion for child support will be addressed in a separate entry.”

         {¶7}   On July 23, 2019, the juvenile court modified the child support order by

adopting the recommendation of the Child Support Enforcement Division that Herrera pay

                                              2

Case No. 2019-G-0222
$298.48 per month per child.

       {¶8}   On August 22, 2019, Herrera filed a Notice of Appeal. On appeal, he raises

the following assignments of error:

       {¶9}   “[1.] The trial court erred when it deprived Mr. Herrera of his due process

rights by not conducting an evidentiary hearing on his motion to modify child support.”

       {¶10} “[2.] The trial court erred by not carrying forward the deviation for parenting

time that had been previously agreed to by the parties.”

       {¶11} “[3.] Alternatively, the trial court erred by not complying with the new child

support statutes in ordering the amount of child support recommended by the Geauga

County Child Support Enforcement Division and not granting the deviation for parenting

time required by R.C. 3119.051, the discretionary deviation under R.C. 3119.231, and by

failing to state its reasons for not granting any deviation.”

       {¶12} In the first assignment of error, Herrera argues that the juvenile court

deprived him of his due process rights by not conducting an evidentiary hearing on his

Motion to Modify Child Support.

       {¶13} “An essential principle of due process is that a deprivation of life, liberty, or

property ‘be preceded by notice and opportunity for hearing appropriate to the nature of

the case.’” Cleveland Bd. of Edn. v. Loudermill, 470 U.S. 532, 542, 105 S.Ct. 1487, 84

L.Ed.2d 494 (1985), quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,

313, 70 S.Ct. 652, 94 L.Ed. 865 (1950); Boddie v. Connecticut, 401 U.S. 371, 379, 91

S.Ct. 780, 28 L.Ed.2d 113 (1971) (the “root requirement” of due process is “that an

individual be given an opportunity for a hearing before he is deprived of any significant

property interest”). “The formality and procedural requisites for the hearing can vary,

                                              3

Case No. 2019-G-0222
depending upon the importance of the interests involved and the nature of the subsequent

proceedings.” Boddie at 378; State ex rel. Sigler v. Lubrizol Corp., 136 Ohio St.3d 298,

2013-Ohio-3686, 995 N.E.2d 204, ¶ 15 (“the due process requirement of a full and fair

hearing means that the decisionmaker must, in some meaningful manner, consider and

appraise all the evidence to justify the decision” while “[t]he method of review is

secondary”).

       {¶14} “The due process rights to notice and hearing prior to a civil judgment are

subject to waiver.” D. H. Overmyer Co., Inc., of Ohio v. Frick Co., 405 U.S. 174, 185, 92

S.Ct. 775, 31 L.Ed.2d 124 (1972); Boddie at 378-379 (“the hearing required by due

process is subject to waiver”).

       {¶15} “In general, the decision to conduct an evidentiary hearing is a matter within

the discretion of the trial court.” Kalbaugh v. Kalbaugh, 9th Dist. Summit Nos. 29184,

29185, 29219, and 29328, 2020-Ohio-3873, ¶ 24 (cases cited). Moreover, the failure to

hold an evidentiary hearing may be deemed harmless error when the complaining party

is not prejudiced. Brown v. Brown, 2014-Ohio-2402, 14 N.E.3d 404, ¶ 51 (8th Dist.) (the

“failure to conduct the hearing [before modifying a support obligation] does not constitute

reversible error, unless the appellant demonstrates prejudice”).

       {¶16} Herrera argues that the trial court failed to conduct an evidentiary hearing

on his Motion to Modify Child Support and thus deprived him of “any opportunity for

evidence to be presented.” Specifically, “[w]hile there was some reference to the amount

of parenting time provided to Mr. Herrera under the shared parenting plan, Mr. Herrera

was not given an opportunity to be heard at all on this issue.” Moreover, “[b]y not

conducting an evidentiary hearing, the court essentially delegated its duty to determine

                                            4

Case No. 2019-G-0222
child support to the [Child Support Enforcement Division].” Appellant’s brief at 6.

        {¶17} We find no deprivation of due process. It is certainly no violation of due

process not to hold an evidentiary hearing when there are no factual issues to be

determined and Herrera has not identified any such issue. Additionally, Herrera never

demanded an evidentiary hearing of the juvenile court or otherwise objected to the court’s

procedure in addressing the Motion to Modify Support. Assuming, arguendo, that there

was some deprivation of the opportunity to be heard, Herrera has not demonstrated

prejudice as a result thereof.

        {¶18} We will first address Herrera’s claim that the juvenile court improperly

delegated the determination of child support to the Child Support Enforcement Division.

“In any action in which a court child support order is issued or modified * * *, the court or

agency shall calculate the amount of the obligor’s child support obligation in accordance

with the basic child support schedule, the applicable worksheet, and the other provisions

of sections 3119.02 to 3119.24 of the Revised Code.” (Emphasis added.) Former R.C.

3119.02.1 Moreover: “In any action or proceeding in which the court determines the

amount of child support that will be ordered to be paid pursuant to a child support order

or at any time a child support enforcement agency determines the amount of child support

that will be paid pursuant to an administrative child support order, the amount of child

support that would be payable under a child support order, as calculated pursuant to the

basic child support schedule and applicable worksheet through the line establishing the




1.  Under current R.C. 3119.02: “In any action in which a court child support order is issued or modified * *
*, the court or agency shall calculate the amount of the parents’ child support and cash medical support
in accordance with the basic child support schedule, the applicable worksheet, and the other provisions of
Chapter 3119. of the Revised Code.” (Emphasis added.)
                                                     5

Case No. 2019-G-0222
actual annual obligation, is rebuttably presumed to be the correct amount of child support

due.” R.C. 3119.03.

       {¶19} We do not find the case cited by Herrera for the proposition that a court may

not delegate its duty to determine the amount of support payable to an enforcement

agency to be persuasive. In In re Hallmon, 5th Dist. Guernsey No. 07 CA 45, 2008-Ohio-

5454, the court relied on R.C. 3119.79(A) which provides that “the court shall recalculate

the amount of support that would be required to be paid under the child support order” to

determine whether a difference of ten per cent exists. Id. at ¶ 10, citing R.C. 3119.79(A).

The modification in the present case was not occasioned by a change in circumstances

representing a difference of ten per cent in the amount of support owed, but by the birth

of a new child for whom no support order at all was in place. Additionally, the lower court’s

delegation to the child support enforcement agency in Hallmon “effectively precluded

Appellant from presenting evidence in support of the modification which is to be

considered by the trial court in its recalculation of support.” Id. at ¶ 11. In the present

case, as will be shown below, Herrera was not precluded from presenting evidence in

support of the support modification.

       {¶20} Herrera’s Motion to Modify Child Support was the subject of three hearings.

The first, held on March 29, was scheduled as a pretrial. The other two, held on April 23

and June 5, 2019, were simply denominated as hearings. Only the third hearing, the

June 5 hearing, has been transcribed.

       {¶21} At the June 5 hearing, counsel for Herrera argued in support of both the

Motion to Modify Child Support and the Motion to Modify Shared Parenting Plan based

on the birth of a third child to the parties.

                                                6

Case No. 2019-G-0222
                   I’ve presented * * * a parenting plan that is literally a photocopy of
                   their prior parenting plan adding their third child and making an
                   allocation as to the tax dependency as to that third child. * * * To the
                   best of my knowledge, the parenting time is working out for them,
                   and really, my client’s underlying motion to modify the shared
                   parenting plan was simply to add that third child.

                   As to the child support motion, Your Honor, as we talked about the
                   last time we were here, I will defer to the Court to which way is
                   the most appropriate to run the child support. In my mind, we
                   can either carry forward the deviation from the prior support order or
                   we can use the new guidelines which has some sort of built-in
                   deviations that address some of the same factors that arise from the
                   deviation from the old child support order.

(Emphasis added.) Notably, appellant’s counsel stated that she had previously, i.e., “last

time,” presumably at the April 23 hearing, indicated that she would defer to the court on

the issue of child support. Although Herrera has failed to have the April 23 hearing

transcribed, counsel’s statement would appear to have absolved the juvenile court from

any obligation to receive evidence regarding the calculation of support at the June 5

hearing.

          {¶22} Also, at the June 5 hearing, the parties stipulated to the modifications to the

shared parenting plan, but not to a new support order. With respect to support, the Child

Support Enforcement Division determined the appellant’s support obligation to be about

$895 per month2, without the downward deviation that existed under the old order to

adjust for Herrera’s extended parenting time under the plan. Herrera’s counsel did not

take exception to the Child Support Enforcement Division’s calculation of support but,

rather, argued for the application of the deviation under the prior support order. She

stated:



2.   The figure of $845 is given in the transcript.
                                                      7

Case No. 2019-G-0222
             [I]f I just carry forward the old deviation, that results in a child support
             figure of $550 per month. My statement to both my client and Mom,
             who is unrepresented, is that they can leave it to you, leave it to
             CSEA, pick a number out of the air that works for their family.

      {¶23} The juvenile judge asked counsel directly: “what do you think?” Counsel

replied that Herrera is “comfortable with paying $6[00] or $650 a month.”

      {¶24} A fair appraisal of the June 5 hearing demonstrates that Herrera did not

raise any issue for the court’s consideration requiring an evidentiary hearing and did not

otherwise request such a hearing on the Motion to Modify Support.                    The only

consideration sought in the determination of a new support order was a downward

deviation for Herrera’s extended parenting time which was already reflected in the shared

parenting plan.   Apart from the deviation, counsel willingly deferred to the court’s

judgment as to how child support should be “run.”

      {¶25} At the conclusion of the hearing, the juvenile court judge stated that he

would “add the third child to the shared parenting plan” and “deal with child support

separately.” Herrera raised no objection and no further hearings were scheduled. In a

written Entry dated June 17, the court ordered the parties’ third child added to the shared

parenting plan. In the same Entry, the court stated that it had “heard father’s motion for

child support” and that it would “be addressed in a separate entry.” Again, Herrera raised

no objection although it was over a month before the separate Entry was issued on July

23, 2019. The court’s statements clearly indicated that a ruling on the Motion to Modify

Support would be forthcoming without further hearing. Herrera’s acquiescence effectively

waived his right to demand an evidentiary hearing.

      {¶26} On appeal, Herrera makes the argument that he was not afforded the

opportunity to be heard on the issue of parenting time. Nothing in the foregoing review
                                              8

Case No. 2019-G-0222
of the proceedings substantiates this otherwise unsupported claim. Nor was the amount

of Herrera’s parenting time a factual issue in dispute. The amount of his parenting time

is fixed by the shared parenting plan and there is no indication that the actual parenting

time is at variance with the plan. The only issue was whether this parenting time entitled

Herrera to a downward deviation and, if so, by how much. This is how Herrera’s own

counsel framed the issue. As such, the propriety of a deviation became a legal question

which did not require an evidentiary hearing.

      {¶27} The first assignment of error is without merit.

      {¶28} In the second assignment of error, Herrera claims the juvenile court erred

by not incorporating the downward deviation from the prior support order into the new

support order.

      {¶29} A trial court’s decision regarding whether to order a deviation from the child

support guidelines is reviewed for an abuse of discretion. In re Palmer, 11th Dist. Lake

No. 2011-L-149, 2012-Ohio-2441, ¶ 27; Booth v. Booth, 44 Ohio St.3d 142, 144, 541

N.E.2d 1028 (1989) (“[u]pon a review of the statute governing child support * * * as well

as the Child Support Guidelines * * *, we believe that common sense and fundamental

fairness compel the application of the ‘abuse of discretion’ standard in reviewing matters

concerning child support”).

      {¶30} “The court may order an amount of child support that deviates from the

amount of child support that would otherwise result from the use of the basic child support

schedule and the applicable worksheet if, after considering the factors and criteria set

forth in section 3119.23 of the Revised Code, the court determines that the amount

calculated pursuant to the basic child support schedule and the applicable worksheet

                                            9

Case No. 2019-G-0222
would be unjust or inappropriate and therefore not in the best interest of the child.” R.C.

3119.22. The factors that a “court may consider” include but are not limited to: “[e]xtended

parenting time”; “[t]he relative financial resources” of each parent; and “[t]he standard of

living and circumstances of each parent.” R.C. 3119.23(C), (E), and (K).

       {¶31} The Ohio Supreme Court has held that there is no “automatic credit in child

support obligations under a shared parenting order.” Pauly v. Pauly, 80 Ohio St.3d 386,

686 N.E.2d 1108 (1997), syllabus. “However, a trial court may deviate from the amount

of child support calculated * * * if the court finds that the amount of child support would be

unjust or inappropriate to the children or either parent and would not be in the best interest

of the child.” Id. “The party requesting a deviation from the basic child support schedule

has the evidentiary burden of demonstrating that the award as calculated is unjust or

inappropriate and would not be in the best interest of the child.” Chittock v. Chittock, 11th

Dist. Ashtabula No. 97-A-0042, 1998 WL 258411, *6; Michael v. Michael, 9th Dist. Wayne

No. 20AP0010, 2021-Ohio-992, ¶ 36 (“[t]he party seeking a deviation bears the burden

of overcoming the rebuttable presumption established by R.C. 3119.03”). This court has

observed that there is “no authority for requiring a trial court to deviate from the child

support guidelines merely because a deviation would be permissible, or even desirable.”

(Citations omitted.) Kosovich v. Kosovich, 11th Dist. Lake No. 2004-L-075, 2005-Ohio-

4774, ¶ 17.

       {¶32} On appeal, Herrera argues: “Under the prior and current shared parenting

plan, Mr. Herrera enjoys 160 overnights with his children. The parties agreed to modify

the prior shared parenting plan simply to add the third child to it, not to alter any of the

agreed-upon parenting time. * * * As the original rationale for the deviation still exists, to

                                             10

Case No. 2019-G-0222
wit: extended parenting time, there is no reason for the trial court to disregard the prior

agreement of the parties, particularly when neither of the parties advocated this position.”

Appellant’s brief at 6-7.

       {¶33} Herrera’s argument focuses on a single factor, extended parenting time,

and the parties’ prior agreement to a downward deviation. The suggestion that Mullaly

tacitly agreed to the deviation carries no weight. Unlike the changes to the shared

parenting plan, Mullaly did not agree to stipulate to a downward deviation. When asked

for her “thoughts” as to the amount of support to be ordered, Mullaly complained of

childcare expenses since moving out of her mother’s home. Most significantly, Herrera

made no argument as to why a downward deviation would be in the best interest of the

children. Michael at ¶ 38.

       {¶34} Other factors and circumstances in this case support the juvenile court’s

decision not to order a downward deviation such that it cannot be deemed an abuse of

discretion. Mullaly’s income is half of Herrera’s income. Mullaly previously resided with

her mother but, for a variety of reasons, had to establish a new residence for herself and

her children. Thus, she has additional expenses (including a third child) that she did not

have at the time of the prior agreement.

       {¶35} In responding to Herrera’s position, the following explanation for reversing

a trial court’s decision to grant a deviation is instructive:

              Although extended parenting time is one factor that the trial court
              must consider in evaluating whether guideline support is unjust,
              inappropriate, and not in the children’s best interest, we conclude
              that the trial court’s reasoning was flawed. Instead of considering
              extended parenting time in conjunction with the other enumerated
              factors, the trial court focused upon the parties’ prior agreement to
              deviate, in essence finding that because the parties had a prior
              agreement to deviate that was purportedly based upon equalized
                                               11

Case No. 2019-G-0222
              parenting time, it should hold the parties to their agreement.
              However, in focusing on the parties’ prior agreement and prior
              circumstances, the trial court failed to consider the parties’ present
              circumstances in conjunction with the statutory factors.

Irish v. Irish, 9th Dist. Lorain Nos. 09CA009577 and 09CA009578, 2010-Ohio-403, ¶ 16.

       {¶36} The second assignment of error is without merit.

       {¶37} In the third assignment of error, Herrera argues the juvenile court erred by

not applying recent enactments/amendments to the child support statutes in determining

whether he was entitled to deviation. Herrera cites two statutes in particular. Pursuant

to R.C. 3119.051(A): “a court or child support enforcement agency calculating the amount

to be paid under a child support order shall reduce by ten per cent the amount of the

annual individual support obligation for the parent or parents when a court has issued or

is issuing a court-ordered parenting time order that equals or exceeds ninety overnights

per year.” Pursuant to R.C. 3119.231(A), “the court shall consider whether to grant a

deviation pursuant to section 3119.22 of the Revised Code” when court-ordered parenting

time exceeds ninety overnights per year “in addition to any adjustments provided under

division (A) of section 3119.051 of the Revised Code.” If the court does not grant an

additional deviation under R.C. 3119.22, “it shall specify in the order the facts that are the

basis for the court’s decision.” R.C. 3119.231(B).

       {¶38} The amendments to R.C. Chapter 3119 were enacted by 2018 Am.Sub.H.B.

366 and became effective on March 28, 2019. A.S. v. J.W., 157 Ohio St.3d 47, 2019-

Ohio-2473, 131 N.E.3d 44, ¶ 2, fn. 1 (“the bill amended, enacted, or repealed roughly 30

sections of this chapter”). Thus, the statutory changes became effective after Herrera

filed his Motion to Modify on January 28, 2019, and after the Child Support Enforcement

Division recalculated his support obligation and filed its Recommendation on February 6,
                                             12

Case No. 2019-G-0222
2019, but before the juvenile court’s ruling on the Motion on July 23, 2019.

        {¶39} On appeal, Herrera argues that, “if the new child support laws are applied

to this matter, the court erred by not complying with R.C. 3119.051 and R.C. 3119.231 in

that it failed to grant a deviation for greater than 90 overnights, failed to consider an

additional deviation for the extended parenting time, and failed to specify its reasons for

not granting any deviation.” Appellant’s brief at 10. Herrera does not, however, present

any argument as to why the statutory changes should apply.3 Mullaly argues on appeal,

without citation to authority, that the juvenile court “had discretion on whether to use the

old guidelines or the new guidelines that became effective March 28, 2019.” Appellee’s

brief at 8. We note, as a general rule, that the governing law is not a matter left to the

discretion of the court. Conneaut v. Buck, 11th Dist. Ashtabula No. 2014-A-0053, 2015-

Ohio-2593, ¶ 22; Rohde v. Farmer, 23 Ohio St.2d 82, 89, 262 N.E.2d 685 (1970) (“where

a specific action, ruling or order of the court is required as a matter of law, involving no

discretion, that test of ‘abuse of discretion’ should have no application”).

        {¶40} Relevant to the issue of whether the newly enacted statutory provisions

apply in the present case are the following rules of statutory construction: “A statute is

presumed to be prospective in its operation unless expressly made retrospective.” R.C.

1.48. “If there is no clear indication of retroactive application, then the statute may only

apply to cases which arise subsequent to its enactment.” Kiser v. Coleman, 28 Ohio St.3d

259, 262, 503 N.E.2d 753 (1986). Also relevant is R.C. 1.58(A), which applies to the

amendment of existing statutes and provides that an amendment “does not * * * [a]ffect


3.  In discussing the changes to the law at the June 5 hearing, counsel for Herrera stated: “As you are
aware, Your Honor, that bit of the law is a little untested right now, so what to apply to over 147 overnights,
I don’t know.”
                                                      13

Case No. 2019-G-0222
the prior operation of the statute or any prior action taken thereunder.”

       {¶41} In the present case, the juvenile court’s continuing jurisdiction to modify the

existing support order was invoked by Herrera prior to the amendment of the support

statutes.   Under the principles of statutory construction cited above, as well as a

substantial line of existing case law, the newly enacted provisions (as well as the

amended existing provisions) do not apply to Herrera’s Motion to Modify since it was filed

prior to the effective date of the new laws. “Generally, courts must apply the statute in

effect when the motion to modify support is filed.” Rodriguez v. Rodriguez, 9th Dist. Lorain

No. 00CA007699, 2001 WL 458674, *2, fn. 1 (cases cited); Nolan v. Nolan, 6th Dist.

Huron No. H-90-23, 1991 WL 53769, *2 (“R.C. 3113.215 was not in effect on the date the

motion for increased child support was filed by appellant” and, “[t]herefore, the trial court

was not governed by R.C. 3113.215 in this case”); Carter v. Carter, 9th Dist. Summit No.

21156, 2003-Ohio-240, ¶ 21, fn. 4 (“[t]his Court * * * must apply R.C. 3113.215 [repealed

effective March 22, 2001] in light of the fact that Appellee filed the motion for change of

custody on February 8, 2001”); Cesa v. Cesa, 5th Dist. Coshocton No. 01 CA 12, 2001

WL 1528911, *5, citing Leffel v. Leffel, 2d Dist. Clark No. 2000-CA-78, 2001 WL 669423,

*4, fn. 3; cf. In re M., 1st Dist. Hamilton No. C-170008, 2017-Ohio-1431, ¶ 15 (“[t]he motion

for permanent custody was filed on February 10, 2015, so we apply the versions of the

statutes in effect at that time”); Wiegel v. Burcham, 94 Ohio App. 423, 425-426, 115

N.E.2d 847 (2d Dist.1952) (“an amendment [requiring the court in a bastardy proceeding

to adjudge the amount which the reputed father shall pay to the mother for support and

maintenance of the child] shall not affect pending proceedings, and when the amendment

relates to the remedy, such amendment shall not affect proceedings existing at the time

                                             14

Case No. 2019-G-0222
of the amendment unless expressly provided in the act”).

       {¶42} We note the existence of authority addressing directly the changes effected

by H.B. 366. In J.E.M. v. D.N.M., 8th Dist. Cuyahoga No. 109532, 2021-Ohio-67, the

Eighth District affirmed a trial court decision that applied the provisions of H.B. 366 in

ruling on a motion to modify filed before their effective date, at least in part. In that case,

the mother filed a motion to modify support on December 31, 2018. Id. at ¶ 5. The

magistrate hearing the motion rendered a decision after the revisions to the statute. In

Solomonic fashion, “the magistrate calculated mother’s child support under two

worksheets: the first worksheet, based on the former law, was completed for the mother’s

child support obligation from December 31, 2018, to March 27, 2019; the second

worksheet, based on the new law, was completed for her child support obligation

commencing March 28, 2019.” Id. at ¶ 16. The trial court adopted the magistrate’s dual

support order, fixing one support obligation for the period prior to the effective date of H.B.

366 and another obligation for the period after its effective date. Id. at ¶ 21.

       {¶43} The court of appeals approved the result, affirming that “[t]he trial court here

did not apply the statute retroactively to mother’s child support obligation incurred before

the effective date of amended R.C. Chapter 3119.” Id. at ¶ 33. The court explained:

              Based on our review of the case law authority * * *, we find no merit
              to father’s claim that because mother’s motion to modify was filed
              before March 28, 2019, the effective date of amended R.C. Chapter
              3119, it cannot be applied to mother’s support obligation even after
              the effective date. We note that “‘a court which obtains jurisdiction
              over and enters orders with regard to the custody and support of
              children retains continuing and exclusive jurisdiction over such
              matter.’” State ex rel. Clermont Cty. Dept. of Human Servs. v.
              Walsson, 108 Ohio App.3d 125, 128, 670 N.E.2d 287 (12th
              Dist.1995), quoting Harlow by Wheeler v. Stevens, 12th Dist. Preble
              No. CA94-03-004, 1994 Ohio App. LEXIS 3778 (Aug. 29, 1994).
              Here, the applicable child support provisions were amended after the
                                              15

Case No. 2019-G-0222
               motion to modify support was filed but before the trial court
               considered the matter. Because a portion of the ongoing child
               support obligation was incurred before the new provisions went into
               effect, the trial court properly recognized that the amended statute
               does not evince the legislature’s intent for retrospective application
               and accordingly applied the amended provisions only to mother’s
               child support obligations incurred after March 28, 2019, but not to her
               obligations incurred before that date.

Id. at ¶ 31.

       {¶44} The “case law” referred to is Posadny v. Posadny, 2d Dist. Montgomery No.

19636, 2003-Ohio-783, and Graham v. Graham, 2020-Ohio-1435, 153 N.E.3d 843 (3d

Dist.). In Posadny, the court of appeals merely held that newly enacted provisions of R.C.

Chapter 3119 could not apply to support orders prior to the effective date of the provisions.

Id. at ¶ 8. The situation in Graham was more closely akin to J.E.M. In Graham, the

motion to modify support was filed and ruled upon by a magistrate before the March 28,

2019 effective date of H.B. 366. Id. at ¶ 4. The trial court adopted the magistrate’s

decision after the effective date and modified it, as in J.E.M., so that two support orders

were put in place, one applicable prior to the effective date of the statute and the other

applicable after that date. Id. at ¶ 5 and 12.

       {¶45} We do not find the situation in J.E.M. and Graham applicable here and

express no opinion as to the propriety of the support orders affirmed in those cases.

Unlike J.E.M. and Graham, the juvenile court entered a single order based on the law that

existed at the time the Motion to Modify Support was filed. Certainly, the court’s conduct

was consistent with the statutory and case law cited above. While J.E.M. and Graham

support the proposition that a trial court may enter variable support orders to avoid the

retroactive application of newly enacted or amended statutes, they do not support the

conclusion that a court errs by not entering such an order.
                                             16

Case No. 2019-G-0222
      {¶46} The third assignment of error is without merit.

      {¶47} For the foregoing reasons, the judgment of the Geauga County Court of

Common Pleas, Juvenile Division, is affirmed. Costs to be taxed against the appellant.



CYNTHIA WESTCOTT RICE, J., concurs,

THOMAS R. WRIGHT, J., dissents.




                                          17

Case No. 2019-G-0222